Citation Nr: 0405854	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as a residual of claimed exposure to herbicide 
agents.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

In a May 2003 memorandum to the RO, the veteran's service 
organization (The American Legion) revoked its representation 
of the veteran, and the veteran now represents himself in 
this matter.  See 38 C.F.R. § 20.608(a).

The issue of entitlement to service connection for PTSD is 
appeal is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part as to that issue.


FINDINGS OF FACT

1.  The veteran did not serve or visit Vietnam during the 
Vietnam Era.  

2.  Diabetes mellitus was first shown several years after the 
veteran's discharge from service.  

3.  The competent medical evidence does not show that the 
veteran's diabetes mellitus is related to his military 
service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or due to active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
diabetes mellitus, including as a result of claimed exposure 
to Agent Orange in Vietnam.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2002).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the January 
2003 statement of the case (SOC).  Crucially, the RO informed 
the veteran of VA's duty to assist him in the development of 
his claim in a letter dated in November 2001.  This letter 
advised the veteran of the provisions relating to the VCAA, 
to include advising him that he could provide medical 
evidence showing that his diabetes mellitus was related to 
service on either a direct or presumptive basis.  
Specifically, he was advised that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for diabetes 
mellitus.  He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in June 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA and 
private medical records and a report of VA examination in 
December 2001, which will be described below.  The veteran 
has not identified any outstanding evidence.  

The Board notes that the December 2001 VA diabetes 
examination did not include a medical nexus opinion.  Thus, 
the Board has given thought to whether or not it is necessary 
that a medical nexus opinion be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the Board has concluded 
that a medical opinion is not warranted.  As discussed in 
more detail below, the clinical records covering the 
veteran's period of service, or for many years thereafter, do 
not contain any reference to diabetes.  Thus, the matter 
whether or not any chronic disability had its inception in 
service or is related to herbicide exposure is wholly 
contingent upon the probative weight to be assigned to the 
veteran's statements versus the contemporaneous clinical 
evidence.  The assessment of probative weight to be accorded 
between such evidence is a role for adjudicators, not medical 
providers.  Cf. Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In short, the question to be 
answered is factual, not medical, in nature and is within the 
province of the Board.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Each disabling condition shown by the service records must be 
considered on the basis of the places, types and 
circumstances of the veteran's active service period, as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. § 3.309(e) (2003).  The specified diseases 
include Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) 
(2003).

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6) (iii).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The Board specifically notes that 38 C.F.R. § 3.309(e) was 
amended in May 2001 to include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) as a 
disease for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 66 
Fed.Reg. No. 89, 23,166-23,168 (May 8, 2001).  This amendment 
to the regulations was made effective from July 9, 2001.  The 
record reflects that the veteran's claim was adjudicated by 
the RO pursuant to the revised regulations; accordingly, this 
claim is properly before the Board for appellate review.  

Notwithstanding the foregoing law and regulation pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Factual background

The veteran's  DD Form 214 shows that he served 1 year and 11 
months in foreign or sea service in the United States Navy, 
but does not show that this service was in Vietnam.

Service medical records are negative for a finding or 
diagnosis of diabetes mellitus or any secondary or residual 
disabilities.  

The post-service medical evidence includes VA and private 
treatment records dated from 1995 to 2003 reflecting 
treatment for insulin-dependent diabetes mellitus.  A July 
1995 record notes an 8-year history for diabetes mellitus, 
while an August 1999 record notes a 15-year history for 
diabetes mellitus.  

The veteran was afforded a VA diabetes examination in 
December 2001.  The claims file was reviewed.  It was noted 
that the veteran's diabetes mellitus had been diagnosed 18 
years previously.  The diagnosis was insulin-dependent Type 
II diabetes mellitus.  

In an October 2002 statement, the veteran reported that he 
served aboard the USS Little Rock, which was in the coastal 
waters off Vietnam.  He stated that his duty was to load 
ammunition 5 inch gun.  He indicated that several times in 
1973 the ship was fired upon by the Viet Cong and that they 
returned fire.    

Also of record is a review of the naval history of the USS 
Little Rock.  There is no indication that this vessel served 
in the waters offshore Vietnam.  It appears that she was in 
the Mediterranean Sea from January 1967 until approximately 
when she was decommissioned in November 1976. 

Analysis

As noted above, the veteran in essence contends that service 
connection should be granted for diabetes mellitus on a 
presumptive basis because he has Vietnam service.  The Board 
will initially address this matter.  Per Combee, the Board 
will then proceed to a more general discussion of the 
veteran's service connection claim. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

Presumptive service connection - herbicide exposure

The veteran contends, in substance, that the presumptive 
regulations applicable to Agent Orange exposure should 
operate to allow service connection for diabetes.  These 
regulations have been set forth above.  Pertinent to this 
claim, service connection for Type II diabetes mellitus may 
be granted on a presumptive basis for veterans of Vietnam 
service.  See 38 C.F.R. § 3.309(e) (2003).  

As already stated, Hickson element (1), current disability, 
has been met.  The crucial question to be answered in this 
case, therefore, is whether the veteran served in Vietnam.

With respect to Hickson element (2), in-service incurrence of 
injury, Agent Orange exposure would be presumed if the 
veteran served in Vietnam.  The record indicates otherwise, 
however. 

A review of the history of the USS Little Rock (CLG-4) 
indicates no service offshore Vietnam.  According to the 
official ship's history, the USS Little Rock served in the 
Caribbean and rotated to the Mediterranean Sea.  She relieved 
the USS Springfield as the flagship of the Sixth Fleet in 
January 1967, and changed her home port to Gaeta, Italy.  Her 
remaining service was with the Sixth Fleet until she was re-
designated as CG-4 in June 1975, de-commissioned and stricken 
from active service in November 1976.  There is no indication 
whatsoever that the Little Rock served in the waters off 
Vietnam.  

The Board additionally notes that the veteran's DD form 214 
does not indicate that he served in or offshore Vietnam as he 
claims.  

The only evidence that the veteran served anywhere near 
Vietnam emanates from the veteran himself.  The Board places 
greater weight of probative value on the official records, 
including his DD form 214.  Although the Court has held that 
VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party, it has further held that 
personal interest may affect the credibility of the evidence.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The 
Board finds the veteran's statements, made in connection with 
his claim for monetary benefits from the government, to of 
relatively little probative value.  See also Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].

In summary, despite the veteran's allegations to the 
contrary, the credible evidence shows he did not have Vietnam 
service, and thus the Agent Orange presumption of service 
connection for type 2 diabetes does not apply to this case.  
Hickson element (2) has thus not been met on a presumptive 
basis.

With respect to Hickson element (3), absent exposure to Agent 
Orange in Vietnam there exists no statutory presumption of 
incurrence of Type 2 diabetes mellitus as a result thereof.  
Hickson element (3) has also not been met on a presumptive 
basis. 

Direct service connection

The medical evidence discloses that the veteran has been 
diagnosed as having Type 2 diabetes mellitus.  The veteran's 
claim is, therefore, supported by a current medical diagnosis 
of disability, thus satisfying Hickson element (1). 

With respect to Hickson element (2), in-service incurrence 
(to include within the one year presumptive period after 
service), the Board has reviewed the service medical records 
and finds that they show no treatment or diagnosis for any 
diabetic disease.  The medical evidence which post dates 
service shows no evidence of actual treatment and diagnosis 
of diabetes until 1995, as indicated by VA outpatient 
treatment records in the claims file.  This treatment report 
dated in July 1995 reflects an 8-year history of diabetes 
mellitus.  An August 1999 treatment record reflects a 15-year 
history of diabetes mellitus.  Taking both of these histories 
as true, the Board notes that this puts the onset of the 
veteran's diabetes mellitus as being in 1984 at the earliest, 
approximately 10 years after his discharge from service.  The 
Board finds, therefore, that the preponderance of the 
probative evidence shows that the onset of diabetes occurred 
no earlier than 1984, not during service or within the one 
year presumptive period after service.  Hickson element (2) 
has therefore not been met.

With respect to Hickson element (3), medical nexus, no 
competent medical professional has associated the veteran's 
currently diagnosed Type II diabetes with any incident or 
event of his military service.  

It is well-established that as a lay person without medical 
training the veteran is not competent to provide opinions on 
medical maters such as the etiology of diseases.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  To the extent that the 
veteran contends that there exists a relationship between 
diabetes mellitus and military service, his statements are 
not probative.  See also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].

In summary, the preponderance of the probative evidence shows 
that the onset of diabetes occurred in the early to mid 
1980s, at 10 years after the veteran was separated from 
service and not during service or within the one-year 
presumptive period.  There is no competent medical opinion 
reflecting a relationship between diabetes mellitus and the 
veteran's military service.  The Board finds, therefore, that 
the preponderance of the probative evidence is against the 
veteran's claim with respect to the question of medical 
nexus.  Hickson element (3) has therefore also not been met.

Conclusion

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against this claim.  
The benefit sought on appeal is accordingly denied.

Additional matter

The Board notes that the veteran has alleged additional 
disabilities (diabetic retinopathy, peripheral vascular 
disease, antiphospholid syndrome, poor balance, amputation of 
all toes and part of the left foot with depression) all of 
which he claims are a result of his diabetes.  However, 
because service connection has not been granted for diabetes 
mellitus, an award of service connection for any such 
additional disabilities on a secondary basis is not possible.  
See 38 C.F.R. § 3.310 (2003).   To the extent that the 
veteran is pursuing such claims on appeal, they are also 
denied. 
ORDER

Entitlement to service connection for diabetes mellitus, 
including as a residual of exposure to herbicide agents 
(Agent Orange) is denied.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The RO denied the veteran's claim for service connection for 
PTSD, partly on the grounds that there was no credible 
evidence of an in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  As discussed above, the veteran's DD 214 does not 
reflect that he served in Vietnam or was awarded medals 
indicative of combat.  

During a March 2003 VA psychological evaluation, the veteran 
reported that while in the Navy he was often belittled in 
training, assigned the worst jobs, and eventually given an 
extremely stressful and difficult job on the ship.  He stated 
that he was assigned to the ammunition room on the ship and 
given the job of transferring large artillery shells onto a 
conveyor which would send the shells up to the gun room.  He 
claimed to have been constantly fearful that the shells would 
explode in the magazine.  

The veteran's VA Form 214 indicated that he was a mail 
handler.  The Board believes that the veteran's service 
personnel records should be obtained and associated with his 
VA claims folder in order to provide a more accurate picture 
of his in-service duties.  

In September 2003, additional medical evidence was submitted 
directly to the Board.  This evidence consists of a VA 
psychology service progress note dated in March 2003 wherein 
a VA psychologist opined that the veteran's PTSD was 
secondary to active duty military traumatic stressors.  

Under the provisions of 38 C.F.R. § 20.1304(c) (2003), 
pertinent evidence submitted on appeal must be initially 
reviewed by the RO unless a valid waiver of consideration has 
been received.  No such waiver was received in this instance.  
Accordingly, to accord due process to the veteran this matter 
requires remand.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain the veteran's 
service personnel records.

2.  Thereafter, after undertaking any 
additional development it deems to be 
necessary, VBA should readjudicate the 
issue of the veteran's entitlement to 
service connection for PTSD.  

If any benefit sought remains denied, the veteran should be 
provided a supplemental statement of the case, which reflects 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



